DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 05/16/2022, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 13, the prior art of record, Kondo et al. (US 2018/0167520) teaches an information processing device (Information processing apparatus 40/50/60/70, Figures 3, 7) included in an information processing system (Information distribution system 100, Figure 3), the information processing system further including at least one managed device (Information distribution system 100 includes an image forming apparatus 80; Figure 3), the information processing device being provided with a processor (CPU 301, Figure 5), a display (Display 306, Figure 5), and a communication device (Communication I/F 304, Figure 5), the at least one managed device being configured such that at least one type of consumables is attached thereto, the information processing device being configured to communicate with the at least one managed device through the communication device (A request for delivering consumables to the image forming apparatus 80; paragraphs 42-47, 102, 112), wherein the information processing device is configured to perform managing the consumables (Consumables delivery status content 402 for administrator; paragraph 189, Figure 12), the managing including: obtaining remaining amount information indicating a remaining amount of the consumables from the at least one managed device through the communication device (Executing the program and controlling the communication I/F 304 to refer to the subscription information and transmit the consumables ordering with the event that the remaining amount of consumables for the image forming apparatus 80; paragraph 103); determining whether a remaining amount of the consumables becomes less than a particular determination criteria value within the particular period based on the remaining amount information and the work information (When the device information with the remaining toner amount equal to or smaller than a threshold is transmitted to the remote monitoring apparatus 40, the remote monitoring apparatus 40 determines that the toner is to be ordered; paragraph 89 and Table 1 and Table 2); and displaying a management screen on the display, the management screen being a screen displaying a status object indicating a status of the consumables, of which the remaining amount is determined to become lower than the particular determination criteria value in the determining, in association with the at least one managed device (Device information has the items model, machine number, remaining toner amount, counter information, and abnormality, when the device information with the remaining toner amount equal to or smaller than a threshold is transmitted to the remote monitoring apparatus 40 (Information processing apparatus 40/50/60/70), the remote monitoring apparatus 40 determines that the toner is to be ordered; paragraphs 89, 139, 158, 216, Figure 12 and Table 1 and Table 2).
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, obtaining work information indicating a type of work using the at least one managed device from an information source in which the work information is registered, the work information including forecast information indicating an estimated consumed amount of the consumables required for the type of work indicated by the work information in a particular period.

Regarding claims 2-6, 8-12, 14-18, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi (US 2020/0201228) discloses An information processing apparatus, which is to be in communication with an image forming device configured to form an image, wherein the information processing apparatus comprising; a controller configured to: acquire a statistical value relating to an image forming operation in which the image forming device forms the image; acquire consumption data relating to a consumption amount of a consumable of the image forming device; generate, based on the consumption data, a model for determining a future change in remaining amount of the consumable; and determine, based on the model, information relating to a replacement timing at which the consumable is to be replaced, wherein the controller controls whether or not to determine the information based on the statistical value.
Freedman (US 4,839,829) discloses a first terminal for use by a printing requester for receiving from the requester information concerning printing parameters necessary to forecast at least the cost required to manufacture a printed work.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675